Per Curiam.
It is ordered that the application of the appellant Bruce Turner to prove and settle a bill of exceptions herein be denied and dismissed and that the appeal of said appellant Bruce Turner be and the same is dismissed.
June 26, 1951.
Per Curiam.
The defendant Dan Jerrel has petitioned this court to make an order correcting a notice of appeal filed by him in the district court of Fallon county on March 5, 1951, so as to show that the appeal is taken from the judgment of conviction entered against him on September 29, 1950, rather than from an order of the trial court made October 14, 1950, denying him a new trial. Such notice of appeal so sought to be corrected states “that the above named defendant, Dan Jarrel, hereby appeals to the Supreme Court of the State of Montana from that certain order duly made, given and entered in the above entitled cause on the 14th day of October, 1950, wherein and whereby it was ordered that the said defendant’s motion for a new trial be, and the same was overruled and denied.” The court having carefully considered the petition and showing made therein and being fully advised in the premises now orders that the petition to correct and amend the notice of appeal be and it is denied.